393 U.S. 478 (1969)
COMMISSIONER OF INTERNAL REVENUE
v.
SHAW-WALKER CO.
No. 95.
Supreme Court of United States.
Decided January 27, 1969.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.
Solicitor General Griswold for petitioner.
Richard E. Nolan and John P. Carroll, Jr., for respondent.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment is vacated. The case is remanded to the Court of Appeals for further consideration in light of United States v. Donruss Co., ante, p. 297.